 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5      IVY BYRD GAINES,

 6                            Petitioner,
                                                        C17-264 TSZ
 7           v.                                         (related to CR03-496 TSZ)

                                                        MINUTE ORDER
 8      UNITED STATES OF AMERICA,

 9                            Respondent.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
             (1)    Pursuant to the parties’ stipulation, docket no. 16, this matter is again
12   STAYED pending resolution of United States v. Dominguez, No. 14-10268, which is
     currently proceeding before the United States Court of Appeals for the Ninth Circuit.
13   Although the Court agrees with the parties that the Ninth Circuit might provide guidance
     in Dominguez concerning whether a Hobbs Act robbery constitutes a “crime of violence”
14   under the “elements clause” of 18 U.S.C. § 924(c)(3)(A), the Court also observes that the
     appellant in Dominguez has asked for re-examination of the holding in Deal v. United
15   States, 508 U.S. 129 (1993), and that 18 U.S.C. § 924(c)(1)(C) was amended in late 2018,
     while this case was previously stayed. The parties are DIRECTED to file a Joint Status
16   Report within fourteen (14) days after a decision is issued by the Ninth Circuit in
     Dominguez or any other case addressing either of the subjects described above, namely
17   the status of Hobbs Act robberies or the vitality of Deal in light of the recent statutory
     amendment, or by December 31, 2019, whichever occurs earlier.
18
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 7th day of August, 2019.

                                                     William M. McCool
21
                                                     Clerk
22
                                                     s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
